DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 7/29/2022 has been fully considered. Claim 2 is cancelled, claims 13-20 are withdrawn and claims 1 and 3-20 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-12 in the reply filed on 7/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “conductive structure comprising an ink layer” is indefinite in that it is unclear if the conductive structured is a dried layer formed from ink or a layer of ink that has not been dried.
It is advised deleting the phrase “comprising an ink layer” in line 4 of claim 1, changing the term “comprising” in line 5 of claim 1 to the phrase “formed from”, changing the phrase “ink layer” in line 1 of claim 4, line 2 of claim 5, line 1 of claim 6, line 2 of claim 7, line 1 of claim 8, line 2 of claim 9 to the phrase “conductive structure” and changing the phrase “ink layer” in line 1 of claim 11 and line 1 of claim 12 to the phrase “conductive or resistive ink”.

Regarding claim 10, the limitation “coextruded polycarbonate and polymethylmethacrylate” is indefinite in that it is unclear how the film layer is coextruded polycarbonate and polymethylmethacrylate as coextrusion involves extrusion of multiple layers and if the film layer comprises a single layer or multiple layers. Applicant’s Specification discloses that the film layer comprises coextruded layers of polycarbonate and polymethylmethacrylate.
The Examiner is interpreting the film layer as a single layer comprising polycarbonate and polymethylmethacrylate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2008/0274652).

Regarding claim 1, Li discloses a plastic window system (Fig. 2 #10; paragraph [0044]) comprising a panel (Fig. 2 #14; paragraph [0044]) comprising a substrate (Fig. 2 #24; paragraph [0047]), an electrically conductive grid disposed on the substrate (Fig. 2 #12; paragraph [0044]), a film disposed on the electrically conductive grid (Fig. 2 #30; paragraph [0047]) and an abrasion resistant coating disposed on the film (Fig. 2 #38; paragraph [0054]); wherein the plastic window system provides defrosting and defogging capabilities (Fig. 2 #10; paragraph [0003]), wherein the substrate is formed of a plastic resin such as polycarbonate (Fig. 2 #24; paragraph [0048]) and wherein the electrically conductive grid is formed of a conductive ink (Fig. 2 #12; paragraph [0050]).
The plastic window system reads on the claimed defrosting system for a window. The substrate comprising polycarbonate reads on the claimed polymeric substrate layer. The electrically conductive grid formed of conductive ink and disposed on the substrate reads on the claimed conductive structure disposed on the polymeric substrate layer and formed from a conductive ink. The film reads on the claimed film layer connected to the polymeric substrate at a side opposite the conductive structure. The abrasion resistant coating disposed above the film reads on the claimed first scratch-resistant coating disposed on the film layer and covering the conductive structure.


    PNG
    media_image1.png
    316
    539
    media_image1.png
    Greyscale


Regarding claim 3, Li discloses the plastic window system comprising an abrasion resistant coating disposed below the substrate (Fig. 2 #38; paragraph [0054]).
The abrasion resistant coating disposed below the substrate reads on the claimed second scratch-resistant coating disposed on the polymeric substrate layer.

Regarding claim 4, Li discloses the plastic window system comprising the electrically conductive grid having a grid pattern (Fig. 1 #12; paragraph [0045]).

Regarding claim 5, Li discloses the plastic window system comprising busbars in contact with the electrically conductive grid (Fig. 1 #18 and #19; paragraph [0046])

Regarding claim 7, Li discloses the plastic window system comprising the substrate and the film being integrally melt bonded so as to encapsulate the electrically conductive grid (paragraph [0047]).
Fig. 3 shows the substrate, electrically conductive grid and film being formed in a mold. This reads on the claimed film layer being overmolded over the conductive substrate to encapsulate the conductive structure between the film layer and the polymeric substrate layer.

Regarding claim 8, Li discloses the plastic window system comprising the electrically conductive grid being a heating grid and an antenna (paragraph [0017]).
The heating grid reads on the claimed defroster and defogger as the plastic window system has defrosting and defogging capabilities.

Regarding claim 9, Li discloses the plastic window system comprising the film having a thickness of 0.5 mm (paragraph [0049]).
The surface of the film contacting the electrically conductive grid reads on the claimed first side of the film layer in contact with the conductive structure. The surface of the film opposite the electrically conductive grid reads on the claimed second side of the film being a defrosting surface. The thickness of the film reads on the claimed distance between the conductive structure and the defrosting surface.

Regarding claim 10, Li discloses the plastic window system comprising the film being a blend of PC/PMMA (paragraph [0064]).
The film being coextruded is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0274652) in view of Suzumura et al (JP 2001-038765).

Li is relied upon as described above.

Regarding claim 6, Li does not appear to explicitly disclose the plastic window system comprising the conductive structure embedded in the film layer.

However, Suzumura discloses a resin panel (pg. 1 of translation) comprising a printing part embedded in a second binder layer (pg. 4 of translation) and 
The printing part embedded in a second binder layer reads on the claimed conductive structure embedded in the film layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Li and Suzumura before him or her, to modify the plastic window system of Li to apply the technique of embedding the image in a binder layer of Suzumura for the electrically conductive grid of Li because doing so would provide the result of improved protection of the image or structure from environmental conditions.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0274652) in view of Weiss (US 2006/0097967).

Li is relied upon as described above.

Regarding claim 11, Li does not appear to explicitly disclose the plastic window system comprising the conductive ink for the conductive structure being a thermally conductive ink.

However, Weiss discloses a window defroster comprising a heater grid disposed on a plastic panel of polycarbonate (paragraph [0034]) and wherein silver ink is screen printed onto the plastic panel and cured at 100 °C for 30 minutes to form the heater grid (paragraph [0034]).
The silver ink cured at 100 °C for 30 minutes reads on the claimed conductive ink being a thermally cured ink.

It would have been obvious to one of ordinary skill in the art having the teachings of Li and Weiss before him or her, to modify the plastic window system of Li to include the silver ink of Weiss for the conductive ink of Li because having the required silver ink provides the desired conductivity for a conductive grid pattern formed from the conductive ink.

Regarding claim 12, Li does not appear to explicitly disclose the plastic window system comprising the conductive ink comprising silver.

However, Weiss discloses a window defroster comprising a heater grid disposed on a plastic panel of polycarbonate (paragraph [0034]) and wherein silver ink is screen printed onto the plastic panel and cured at 100 °C for 30 minutes to form the heater grid (paragraph [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785